Citation Nr: 1302503	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  07-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from August 1989 to June 1998.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded this claim to the RO for additional action in February 2010.  Since then, no additional pertinent documents have been associated with Virtual VA's paperless claims processing system, which the RO has not considered in support of this claim.


FINDING OF FACT

A low back disability is related to the Veteran's active service.  


CONCLUSION OF LAW

A low back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided the Veteran VCAA notice on the claim being decided by letters dated in June 2006 and December 2006.  These letters satisfy the content requirements noted above.  The RO notified the Veteran of the evidence needed to substantiate the claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  

The RO also provided the Veteran all necessary information on disability ratings and effective dates and identified the evidence it had requested and/or received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified their source, but that it was the Veteran's responsibility to ensure VA's receipt of this and any other pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The RO sent one of these notice letters after initially deciding the Veteran's claim; it is thus untimely.  The RO cured this timing defect later, however, by readjudicating the Veteran's claim in a supplemental statement of the case issued in February 2011.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

The RO asked the Veteran to identify all outstanding treatment records that needed to be obtained in support of his claim.  Although he had previously indicated that he had seen a chiropractor and pain management doctor for his low back pain, he did not respond to the RO's request, thereby hindering the RO's ability to request and associate with the claims file records of the alleged treatment.  Per instructions on remand, the RO also afforded the Veteran a VA examination, during which an examiner addressed the etiology of the Veteran's low back disability.  

II.  Analysis

The Veteran seeks a grant of service connection for a low back disability on the basis that he has experienced continuity of low back symptomatology since service.  According to written statements he submitted in November 2006 and May 2007, he was treated for low back pain at least six times during active service and, although he had no such pain on discharge, he has experienced it on an intermittent basis continuously since service.     

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2012).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

Service connection may be presumed for certain chronic conditions such as arthritis if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

A report of VA spine examination conducted in May 2010 confirms that the Veteran has a low back disability characterized as a chronic right S1 joint strain.  The question is thus whether this condition is related to the Veteran's active service.

The Veteran served on active duty from August 1989 to June 1998.  As alleged, during this time period, he complained of and received treatment, including physical therapy, for back problems.  Specifically, in March 1993, the Veteran sought treatment for persistent back pain that allegedly developed secondary to in excess of 10 falls off of horses approximately one and a half years prior to the visit (when he was member of 1st Cavalry, a horse detachment).  A physician diagnosed low back pain based on normal x-rays.

The Veteran again sought treatment for back pain in September 1994.  He claimed that it was radiating to his lower extremities.  A physical evaluation revealed a muscle strain.  Thereafter (exact dates unknown as records are not dated), the Veteran twice reported back pain and medical professionals noted that the Veteran had a history of back problems that stemmed from riding horses, which required twisting motions, and had undergone physical therapy in response.  

One medical professional, a VA examiner, has addressed the etiology of the Veteran's current low back disability.  In a report of VA spine examination conducted in May 2010, he offered a favorable opinion in support of this claim by finding the Veteran's chronic strain as likely as not related to, and a continuation of, the documented in-service back pain.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

An examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not constitute competent medical evidence merely because the transcriber is a health care professional, see LeShore v. Brown, 8 Vet. App. 406,409 (1995), and a medical professional is not competent to opine as to matters outside the scope of his expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  A medical opinion is inadequate when unsupported by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 180 (1995), and a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458,461 (1993). 

In this case, the Board assigns full weight to the VA examiner's opinion.  It is based on a review of the claims file and an accurate accounting of the Veteran's medical history and in-service treatment records.  As well, it is supported by the following rationale: (1) The Veteran fell off a horse during service, approximately eight years prior to the examination; (2) He has sought treatment for his back since then; and (3) He has not sustained any back injuries since discharge from service.  

The VA examiner's opinion is not only competent, but also credible.  Certainly there is no evidence in the claims file suggesting that the Board should question the VA examiner's credibility.  Based on this competent and credible opinion, the Board finds that a low back disability is related to the Veteran's active service.

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence is not in relative equipoise.  Rather, the evidence establishes that a low back disability was incurred during active service.   


ORDER

Service connection for a low back disability is granted.




____________________________________________
HALLIE E. BROKOWSKY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


